[Cite as In re Application of Zatik, 126 Ohio St. 3d 397, 2010-Ohio-3828.]




                             IN RE APPLICATION OF ZATIK.
   [Cite as In re Application of Zatik, 126 Ohio St. 3d 397, 2010-Ohio-3828.]
Attorneys — Character and fitness — Application to register as a candidate for
        admission to the bar — Failure to timely disclose prior misdemeanor
        convictions and juvenile adjudication — Application disapproved, with
        permission to reapply.
    (No. 2010-0355 — Submitted April 20, 2010 — Decided August 25, 2010.)
           ON REPORT by the Board of Commissioners on Character and
                        Fitness of the Supreme Court, No. 425.
                                  __________________
        Per Curiam.
        {¶ 1} Alexander Johnathin Zatik of Toledo, Ohio, has applied to register
as a candidate for admission to the Ohio bar, although he has not yet filed an
application to take the bar examination. Citing the applicant’s failure to timely
disclose an adjudication of juvenile delinquency and two misdemeanor
convictions in his law-school application, as well as his subsequent failure to
disclose that omission in his application to register as a candidate for the bar, the
Board of Commissioners on Character and Fitness recommends that we
disapprove his character, fitness, and moral qualifications, at present, and that we
permit the applicant to apply for the July 2012 bar exam. We accept the board’s
recommendation to disapprove the pending application and will allow the
applicant to apply for the July 2012 bar exam, provided that he first submit a new
and complete application to register as a candidate for admission to the practice of
law.
                                Summary of Proceedings
        {¶ 2} The applicant completed his application to register as a candidate
for admission to the Ohio bar on November 10, 2008, and the Bar Admissions
                             SUPREME COURT OF OHIO




Office received it on November 12, 2008. In that application, he answered the
question “Have you ever failed to answer fully and truthfully all questions on an
application for admission to any educational institution?” in the negative.
       {¶ 3} In accordance with Gov.Bar R. I(11)(C)(3) and (D)(1), two
members of the Toledo Bar Association’s admissions committee interviewed the
applicant on April 20, 2009, to ascertain whether he possessed the requisite
character, fitness, and moral qualifications for admission to the practice of law.
When the interviewers asked him whether any answer on his character
questionnaire should be changed or supplemented, the applicant provided greater
detail about a juvenile-delinquency adjudication for residential burglary, two
misdemeanor convictions for underage alcohol possession, and his use of false
identification to purchase alcohol. He had disclosed all of this information in his
application for admission to the bar, but he also revealed, for the first time, that he
had failed to disclose those incidents in his application for admission to the
University of Toledo College of Law, contrary to his statement that he had been
truthful on his law school application.        Based upon these disclosures, the
interviewers stated that they were uncertain whether he possessed the requisite
character, fitness, and moral qualifications for admission to the practice of law
and recommended further screening by the admissions committee.
       {¶ 4} A seven-member panel of the admissions committee later
convened to review the applicant’s application and recommended that it be
approved with qualifications, based upon the applicant’s (1) failure to disclose his
prior criminal convictions in his application to the University of Toledo College
of Law, despite his acknowledgement that he had divulged the offenses in his
applications to several other schools, (2) limited disclosure of his alcohol-related
offenses to the University of Toledo in September or October 2007, and (3)
failure to disclose to the school his adjudication as a juvenile for burglary until
after his initial character-and-fitness interview. The panel unanimously found that




                                          2
                                January Term, 2010




the applicant “does not currently demonstrate the ability to exercise good
judgment in his professional affairs, nor the ability to conduct himself with a high
degree of honesty, integrity, and trustworthiness in his professional relationships
and with respect to all legal obligations.”        Accordingly, the bar-admissions
committee recommended that the applicant be required to wait two years beyond
his law-school graduation date before being permitted to apply for the Ohio bar
examination.
       {¶ 5} The applicant appealed the panel’s qualified approval pursuant to
Gov.Bar R. I(12), and a three-member panel of the Board of Commissioners on
Character and Fitness conducted a hearing to inquire into his character, fitness,
and moral qualifications. See Gov.Bar R. I(12)(C).
                                     Disposition
       {¶ 6} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). The
applicant’s record must justify “the trust of clients, adversaries, courts, and others
with respect to the professional duties owed to them.” Gov.Bar R. I(11)(D)(3).
Necessarily, “[a] record manifesting a significant deficiency in the honesty,
trustworthiness, diligence, or reliability of an applicant may constitute a basis for
disapproval of the applicant.” Id.
       {¶ 7} In determining that the applicant had not proven that he possessed
the requisite character, fitness, and moral qualifications, the board considered the
factors set forth in Gov.Bar R. I(11)(D)(3) and (4). The board expressed concern
about the applicant’s lack of candor both in disclosing his past crimes and in
explaining his reasons for failing to disclose them.        We accept the board’s
findings of fact with respect to these events and conclude that the applicant (1)
violated his law school’s code of student professional conduct, (2) failed to timely
provide complete and accurate information regarding his past conduct, and (3)



                                          3
                              SUPREME COURT OF OHIO




made false statements or omissions in the completion of his application as a
candidate for admission to the bar. See Gov.Bar R. I(11)(D)(3)(d), (g), and (h).
       {¶ 8} In establishing the weight and significance of the applicant’s
conduct, the board noted that the applicant had not been candid in his disclosure
to the University of Toledo College of Law, in his interviews with the admissions
committee, or in his testimony before the board. Gov.Bar R. I(11)(D)(4)(i).
Although the board recognized that the applicant’s criminal convictions and
juvenile adjudication, which occurred while he was in his teens, were not likely to
interfere with his admission to the bar, it concluded that respondent needed a
“period of maturation” to develop the honesty, trustworthiness, and reliability
necessary for successful admission to the bar.
       {¶ 9} Based upon the foregoing, we agree that the applicant has failed to
prove that he possesses the requisite character, fitness, and moral qualifications
for admission to the practice of law.          Accordingly, we accept the board’s
recommendation to disapprove the applicant’s pending application at this time,
and we will permit him to apply to take the July 2012 bar exam, provided that he
submits a new application to register as a candidate for admission to the practice
of law and is able to establish his character, fitness, and other qualifications.
                                                               Judgment accordingly.
       PFEIFER, LUNDBERG STRATTON, O’CONNOR, O’DONNELL, LANZINGER, and
CUPP, JJ., concur.
       BROWN, C.J., not participating.
                               __________________
       James D. Caruso, for applicant.
       Marshall & Melhorn, L.L.C., and Alan B. Dills, for the Toledo Bar
Association.
                             ______________________




                                           4